Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for operating at least one apparatus for additive manufacturing three-dimensional objects by means of successive layerwise selective irradiation, there being no allowable generic or linking Claim. Election was made without traverse in the reply filed on 12/22/2020.
Claim Objections
Claim(s) 1-13 are objected to because of the following informalities:  
Regarding Claim(s) 1-13, the Examiner notes that although Applicant may use reference characters in claim limitations (See MPEP 608.01 (m)) applicant may want to remove the reference characters to avoid any confusion with reference to the Claimed elements.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such Claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such Claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claim(s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e(g), “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(c)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
For the purpose of examination, the limitation “an application unit adapted to apply build material" in Claim 1 Line(s) 4 will be read as "a coater blade… and at least one dose unit… or one previously applied layer of build material" as is supported by the specification (Page(s) 10 Paragraph(s) 2). Likewise, the “application unit” in Claim 2 Line(s) 1, Claim 4 Line(s) 2, Claim 5 Line(s) 2, Claim 5 Line(s) 4-5, Claim 11 Line(s) 1, Claim 12 Line(s) 1, Claim 12 Line(s) 4, and Claim 13 Line(s) 4 will be treated similarly.
For the purpose of examination, the limitation “irradiation device is adapted to
For the purpose of examination, the limitation “a wall building unit is provided that is adapted to build at least one wall element" in Claim 1 Line(s) 7-8 will be read as "a first wall building element 18 and a second wall building element 19" as is supported by the specification (Page(s) 12 Paragraph(s) 4). Further, the “first wall building element 18” and “second wall building element 19” are described as “columns of a portal that is arranged around the carrying element” ( Page(s) 4 Paragraph(s) 2); thus the wall building unit will be interpreted to mean two columns of a portal arranged around the carrying element. Likewise, the “wall building unit” in Claim 7 Line(s) 1, Claim 8 Line(s) 1, Claim 9 Line(s) 1, and Claim 11 Line(s) 2 will be treated similarly.
For the purpose of examination, the limitation “a… wall building element is adapted to build a first wall element" in Claim 7 Line(s) 2 will be read as "columns of a portal that is arranged around the carrying element" as is supported by the specification (Page(s) 4 Paragraph(s) 2). Likewise, the “wall building element” in Claim 1 Line(s) 9, Claim 1 Line(s) 10, Claim 1 Line(s) 10, Claim 1 Line(s) 11, Claim 7 Line(s) 3, and Claim 7 Line(s) 4 will be treated similarly.
For the purpose of examination,	 the limitation “wall element delimiting a build material volume" in Claim 1 Line(s) 7 will be read as "a cylinder segment/tube segment" as is supported by the specification (Page(s) 8 Paragraph(s) 1).  Likewise, the “wall element” in Claim 1 Line(s) 8, Claim 7 Line(s) 2, Claim 7 Line(s) 3, Claim 7 Line(s) 4, Claim 7 Line(s) 5, Claim 8 Line(s) 1, and Claim 9 Line(s) 1 will be treated similarly.
For the purpose of examination, the limitation “drive device adapted to generate a relative movement" in Claim 4 Line(s) 1 is defined as "a drive device provides a rotational movement between the carrying element and the application unit" as is supported by the specification (Page(s) 6 Paragraph(s) 2). However, there is not a structural component within the 
For the purpose of examination, the limitation “one carrying element adapted to carry build material” in Claim 1 Line(s) 4-5 will be read as “an annular disc" as is supported by the specification (Page(s) 5 Paragraph(s) 2). Likewise, the “carrying element” in Claim 1 Line(s) 5, Claim 1 Line(s) 9, Claim 1 Line(s) 12, Claim 3 Line(s) 1, Claim 4 Line(s) 2, Claim 5 Line(s) 2-3, Claim 6 Line(s) 3, Claim 7 Line(s) 4, Claim 7 Line(s) 5, Claim 8 Line(s) 3, Claim 10 Line(s) 3, and Claim 12 Line(s) 3 will be treated similarly.
For the purpose of examination, the limitation “application element" in Claim 12 Line(s) 2 will be read as "a coater blade" as is supported by the specification (Page(s) 10 Paragraph(s) 2). Likewise, the “application element” in Claim 12 Line(s) 5 will be treated similarly.
For the purpose of examination, the limitation “dose unit adapted to provide build material" in Claim 12 Line(s) 2-3 will be read as "a rake or coater blade" as is supported by the specification (Page(s) 13 Paragraph(s) 4). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e(g), by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4, 5, and 6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the structure of the drive device, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The "drive device" of Claims 4-6 invoke 35 U.S.C § 112(f) without providing the corresponding structure within the specification. A "drive device" could be a motor, computer hardware, actuator, or the like. However, the specification does not provide support for these features. Therefore, the claims are properly rejected under 35 U.S.C § 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly Claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “drive device adapted to generate a relative movement” in Claim 4 Line(s) 1, Claim 5 Line(s) 1, and Claim 6 Line(s) 1  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, a drive device could encompass a drive device as broadly as an actuator, computer hardware, motor, or drive. Each of these potential structures could satisfy the limitation of “generating a relative movement”, and each device is mechanically different as to how it would generate motion.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 1, the term “in particular” renders the Claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. For example, Claim 1 Line(s) 12 recites the limitation “in particular in portal-shape”; it is unclear because a skilled artisan would be unsure if “in portal-shape” is required. For the purpose of examination, the limitation of Claim 1 Line(s) 12 will be interpreted as “wherein the first wall building element and the second wall building element are at least partially arranged next to a build material volume carried by the carrying element,” and that “in particular in portal-shape” is not required.
As is in the example for Claim 1 above, the phrase “in particular” renders the Claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. It is unclear because a skilled artisan would be unsure if the limitation is required. Other instances of this phraseology can be found in the following limitations:
Claim 5 Line(s) 3, “in particular in z-direction”
Claim 9 Line(s) 2-3, “in particular via an energy beam and/or a heating element”
Claim 10 Line(s) 3-4, “in particular between the first wall element and the second wall element”
Claim 12 Line(s) 2, “in particular a coater blade”
Claim 13 Line(s) 3-4, “in particular for an apparatus”
The Claim(s) are replete with the phrase “in particular”, and the applicant should address each one even if not particularly pointed out by the examiner. For the purpose of examination, the limitations of Claim(s) 1-13  will be interpreted as if the phrases outlined above are not required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U(s)C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MAMRAK (US-20180345371-A1), hereafter referred to as MAMRAK.
Regarding Claim 1, MAMRAK teaches an apparatus for additively manufacturing three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of an energy source (see an apparatus for powder-based additive manufacturing, Paragraph(s) 0006),
wherein the apparatus comprises an application unit (see the build unit 302, Figure(s) 5 and Paragraph(s) 0032) adapted to apply build material (see the powder 515, Figure(s) 5 and Paragraph(s) 0033) on at least one carrying element (see the rotating build platform 310, Figure(s) 5 and Paragraph(s) 0033; and see where the rotating build platform 310 is annular configuration, Paragraph(s) 0006) adapted to carry build material applied onto the carrying element (Figure(s) 5 and Paragraph(s) 0033),
characterized in that the irradiation device (see the laser beam 108, Figure(s) 1 and Paragraph(s) 0004; and see where the laser source is not shown, Paragraph(s) 0004) is adapted to at least partially consolidate at least one part of at least one wall element or in that a wall building unit is provided that is adapted to build at least one wall element delimiting a build material volume carried by the carrying element (see where the laser source is used selectively to build object 109 in accordance with computer aided design, Paragraph(s) 0004; and see where the is constrained by an outer build wall 424 and an inner build wall 426, Paragraph(s) 0031; and see where the object being built 420 is constrained between the walls, Figure(s) 4 and Paragraph(s) 0031), 
wherein a first wall building element and a second wall building element are provided (see outer build wall 424 and inner build wall 426 and gate actuators 618A-C that open gate plates 616A-C, Figure(s) 6 and Paragraph(s) 0034),
wherein the first wall building element and the second wall building element are at least partially arranged next to a build material volume carried by the carrying element (see where the outer build wall 424, inner build wall 426, gate actuators 618A-C, and gate plates 616A-C are arranged near rotating build platform 310, Figure(s) 5 and Figure(s)  6). 
Regarding Claim 2, MAMRAK teaches the apparatus,
characterized in that the application unit is adapted to apply at least one arc-shaped build material layer (Figure(s) 6). 
Regarding Claim 3, MAMRAK teaches an apparatus,
characterized in that the carrying element is at least partially disc-shaped and extends between a first radius and a second radius (see where the rotating build platform 310 is an annular configuration, Paragraph(s) 0006 and Figure(s) 1-6) . 
Regarding Claim 4, MAMRAK teaches an apparatus,
characterized by a drive device adapted to generate a relative movement between the application unit and the carrying element (see where the motor 316 is able to selectively rotate the rotating build platform 310, Figure(s) 1/3 and Paragraph(s) 0030). 
Regarding Claim 5, MAMRAK teaches an apparatus,
characterized in that the drive device is adapted generate a rotational movement between the application unit and the carrying element or a translatory movement (see where the motor 316 is able to selectively rotate the rotating build platform 310, Figure(s) 1/3 and Paragraph(s) 0030) between the application unit and the carrying element (see where the rotating platform rotates when the application unit is stationary, Figure(s) 7). 
Regarding Claim 6, MAMRAK teaches an apparatus,
characterized in that the drive device is adapted to generate the translatory movement or the rotational movement of the application unit or the carrying element continuously or stepwise (see where the motor 316 is able to selectively rotate the rotating build platform 310, Figure(s) 1/3 and Paragraph(s) 0030). 
Regarding Claim 7, MAMRAK teaches an apparatus,
characterized in that the wall building unit comprises at least one wall building element adapted to build a wall element (see where the is constrained by an outer build wall 424 and an inner build wall 426, Paragraph(s) 0031; and see where the object being built 420 is constrained between the walls, Figure(s) 4 and Paragraph(s) 0031),
wherein a first wall building element is adapted to build a first wall element on the first radius of the carrying element and a second wall building element is adapted to build a second wall element on the second radius of the carrying element (see where the is constrained by an outer build wall 424 and an inner build wall 426, Paragraph(s) 0031; and see where the object being built 420 is constrained between the walls, Figure(s) 4 and Paragraph(s) 0031).
Regarding Claim 8, MAMRAK teaches an apparatus,
characterized in that the wall building unit is adapted to successively layerwise build the at least one wall element from build material applied on the carrying element (see where the build unit 302 applies powder 515 to the rotating build platform 310, Paragraph(s) 0031 and Figure(s) 5; and see where there is an object 330 formed in the shape of a wall, Figure(s) 5). 
Regarding Claim 9, MAMRAK teaches an apparatus,
characterized in that the wall building unit is adapted to build the at least one wall element via energy deposition (see where there is a irradiation beam 558 emitting from an irradiation beam directing mechanism 506, Figure(s) 5 and Paragraph(s) 0032; and see where the irradiation beam 558 fuses the printed object 330, Figure(s) 5 and Paragraph(s) 0033),
Regarding Claim 10, MAMRAK teaches an apparatus,
characterized in that the apparatus comprises at least one irradiation device adapted to irradiate build material arranged on the carrying element (see where there is a irradiation beam 558 emitting from an irradiation beam directing mechanism 506, Figure(s) 5 and Paragraph(s) 0032; and see where the irradiation beam 558 fuses the printed object 330, Figure(s) 5 and Paragraph(s) 0033; and see where object 330 is on rotating build platform 310, Figure(s) 5 and Paragraph(s) 0031),
Regarding Claim 11, MAMRAK teaches an apparatus,
characterized in that the application unit or the wall building unit or the irradiation device or a stream generating unit form an assembly (see where the irradiation beam 558, outer build wall 424, inner build wall 426, gate actuators 618A-C, and gate plates 616A-C are arranged near rotating build platform 310 and are a part of additive manufacturing apparatus 300, Figure(s) 3 and Paragraph(s) 0032).
Regarding Claim 12, MAMRAK teaches an apparatus,
characterized in that the application unit comprises at least one application element (see where the elevator 105 feeds powder into the reservoir 103 and lifts a prescribed dose of powder to be spread across the build surface using a recoater blade 106, Paragraph(s) 0004), and
at least one dose unit (see elevator 105, Figure(s) 1 and Paragraph(s) 0004) adapted to provide build material onto the carrying element or at least one previously applied layer of build material (Paragraph(s) 0004),
wherein the application unit is adapted to distribute the provided build material via the application element (see where the dose of powder is spread across the build surface using a recoater blade 106, Figure(s) 1 and Paragraph(s) 0004). 
Regarding Claim 13, MAMRAK teaches an application unit for an apparatus for additively manufacturing three- dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of an energy source (abstract), 
characterized in that the application unit is adapted to apply at least one arc-shaped build material layer (Figure(s) 6).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CRUMP (US-2020016655-A1) teaches the irradiation device, carrying device, rotating platform, drive motor, spreader, tube shaped wall element, binder.
FEY (US-20170348905) teaches the irradiation device, carrying device, rotating platform, drive motor, spreader, tube shaped wall element, binder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743